IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                            No. 00-20589
                        Conference Calendar



BILLY D. JACOBS, also known as Ya qub,

                                    Plaintiff-Appellant,

versus

WAYNE SCOTT, Texas Department of Criminal Justice;
GARY L. JOHNSON, KENT RAMSEY; JIM RILEY; PRICILLA DALY;
ROCHELLE MCKINNEY; F.E. FIGUEROA; L. ARNOLD; R. CHANCE;
G.W. DELAROSA; FRANKIE L. REESCANO; TERRY L. PICKETT,

                                    Defendants-Appellees.


                      ---------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-98-CV-4329
                      ---------------------
                        February 13, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Texas state prisoner   Billy D. Jacobs, #631401, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint,

with prejudice, under 28 U.S.C. § 1915(e) as frivolous and for

failure to state a claim upon which relief may be granted.   He

contends that defendants Wayne Scott and Gary L. Johnson should

be held liable for various alleged constitutional violations.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20589
                               - 2 -

     A supervisory official may be held liable under 42 U.S.C.

§ 1983 if he affirmatively participates in acts that cause the

constitutional deprivation or implements policies that are the

moving force behind the constitutional violation.    Thompkins v.

Belt, 828 F.2d 298, 304 (5th Cir. 1987).   As the district court

correctly determined, Jacobs’s failure to allege, in non-

conclusional terms, the requisite involvement on the part of the

defendants defeats his claim.

     Jacobs’s contention that the district court erred in

refusing to issue service of process has been addressed and

rejected by this court.   See In re Jacobs, 213 F.3d 289, 290 (5th

Cir. 2000).   Jacobs presents no cogent argument regarding the

court’s alleged bias against him.   See Liteky v. United States,

510 U.S. 540, 554-56 (1994).

     Jacobs’s appeal is without merit, and therefore frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.    See 5TH CIR. R.

42.2.

     The district court’s dismissal of the present case and this

court’s dismissal of Jacobs’s appeal count as two strikes against

him for purposes of 28 U.S.C. § 1915(g).    See Adepegba v.

Hammons, 103 F.3d 383, 385-88 (5th Cir. 1996).   Jacobs has

already accumulated two strikes.    See In re Jacobs, 213 at 291;

Jacobs v. Salazar, No. 99-51049 (5th Cir. Aug. 8,

2000)(unpublished).   Because he is subject to the three-strikes

bar under the statute, Jacobs may not proceed in forma pauperis

in any civil action or appeal filed while he is incarcerated or
                           No. 00-20589
                               - 3 -

detained in any facility unless he is under imminent danger of

serious physical injury.   28 U.S.C. § 1915(g).

     APPEAL DISMISSED. 5th Cir. 42.2. SANCTION IMPOSED UNDER 28
     U.S.C. § 1915(g)